                      Case 15-41739                 Doc 41           Filed 02/27/19 Entered 02/27/19 10:48:05                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Tamika Owens                                                                    §           Case No. 15-41739
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    12/10/2015 . The undersigned trustee was appointed on .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               25,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        11,068.01
                                                     Bank service fees                                                                 121.15
                                                     Other payments to creditors                                                         0.00
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                       0.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               13,810.84

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 15-41739                  Doc 41          Filed 02/27/19 Entered 02/27/19 10:48:05                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 04/24/2017 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,097.21 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,097.21 , for a total compensation of $ 2,097.21 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/07/2019                                     By:/s/GREGG SZILAGYI, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                           Case 15-41739            Doc 41     Filed 02/27/19 Entered 02/27/19 10:48:05                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              15-41739                         DRC            Judge:        Donald R Cassling                            Trustee Name:                      GREGG SZILAGYI, TRUSTEE
Case Name:            Tamika Owens                                                                                               Date Filed (f) or Converted (c):   12/10/2015 (f)
                                                                                                                                 341(a) Meeting Date:               01/19/2016
For Period Ending:    02/07/2019                                                                                                 Claims Bar Date:                   04/24/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. AUTOMOBILE OR OTHER VEHICLE - NISSAN MURANO                                          6,400.00                   6,400.00                                                        0.00                        FA
     2005
  2. FURNITURE                                                                               600.00                       0.00                                                       0.00                        FA
  3. CLOTHING                                                                                400.00                       0.00                                                       0.00                        FA
  4. BANK ACCOUNT - CHASE                                                                     61.00                       0.00                                                       0.00                        FA
  5. BANK ACCOUNT - SAVINGD                                                                    0.00                       0.00                                                       0.00                        FA
  6. PENSION PLAN - TARGET IRA                                                           12,000.00                        0.00                                                       0.00                        FA
  7. CASH                                                                                     50.00                       0.00                                                       0.00                        FA
  8. tax refund - 2015                                                                    4,145.00                        0.00                                                       0.00                        FA
  9. OTHER CONTINGENT AND NON-CONTINGENT CLAIMS -                                              0.00                       0.00                                                25,000.00                          FA
     WRONGFUL TERMIN (u)
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $23,656.00                  $6,400.00                                                $25,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  CLAIM PROCESSED AND FUNDS RECEIVED. TRUSTEE READY TO COMPLETE TFR AND SUBMIT TO UST.




  RE PROP #              9   --   WRONGFUL TERMINATION CLAIM BEING PURSUED BY SPECIAL COUNSEL
                                  EUGENE HOLLANDER. UPDATE AS OF JUNE 30, 2017 CASE IS STILL IN
                                  DISCOVERY STAGE WITH SOME SETTLEMENT DISCUSSIONS. TRUSTEE VALUE
                                  FOR LITIGATION PURPOSES ONLY



      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                   Page:   2
                                      Case 15-41739
Initial Projected Date of Final Report (TFR): 12/31/2018
                                                           Doc  41 Filed 02/27/19 Entered 02/27/19 10:48:05
                                                            Current Projected Date of Final Report (TFR): 12/31/2018
                                                                                                                       Desc Main
                                                                          Document             Page 4 of 10
                                                                                                                                   Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                    Page:           1
                                         Case 15-41739                 Doc 41 Filed 02/27/19
                                                                                           FORM 2Entered 02/27/19 10:48:05                                Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-41739                                                                                                Trustee Name: GREGG SZILAGYI, TRUSTEE                                    Exhibit B
      Case Name: Tamika Owens                                                                                                 Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX3318
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX7539                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/07/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
   07/03/18                        UNITED RX LLC                             SETTLEMENT PROCEEDS                                                            $13,931.99                                $13,931.99

                                                                             Gross Receipts                            $25,000.00

                                   EUGENE K HOLLANDER, ESQ                   ATTTORNEY'S FEES                         ($11,068.01)    3210-000

                        9                                                    OTHER CONTINGENT AND                      $25,000.00     1149-000
                                                                             NON-CONTINGENT CLAIMS -
                                                                             WRONGFUL TERMIN
   08/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $19.37          $13,912.62
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $20.68          $13,891.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $19.99          $13,871.95
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $20.62          $13,851.33
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/18                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $19.93          $13,831.40
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/19                        Associated Bank                           Bank Service Fee under 11                                2600-000                                        $20.56          $13,810.84
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                  $13,931.99               $121.15
                                                                                                                   Less: Bank Transfers/CD's                      $0.00                $0.00
                                                                                                             Subtotal                                       $13,931.99               $121.15
                                                                                                                   Less: Payments to Debtors                      $0.00                $0.00
                                                                                                             Net                                            $13,931.99               $121.15




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                         $13,931.99               $121.15
                                                                                                                                                           Page:     2
                                 Case 15-41739    Doc 41          Filed 02/27/19 Entered 02/27/19 10:48:05         Desc Main
                                                                   Document     Page 6 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX3318 - Checking                                        $13,931.99                $121.15             $13,810.84
                                                                                                         $13,931.99                $121.15             $13,810.84

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                $11,068.01
                                            Total Net Deposits:                       $13,931.99
                                            Total Gross Receipts:                     $25,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                 Case 15-41739               Doc 41       Filed 02/27/19 Entered 02/27/19 10:48:05        Desc Main
                                                           Document     Page 7 of 10
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 15-41739                                                                                                   Date: February 7, 2019
Debtor Name: Tamika Owens
Claims Bar Date: 4/24/2017


Code #     Creditor Name And Address          Claim Class        Notes                        Scheduled          Claimed             Allowed
           GREGG SZILAGYI                     Administrative                                      $0.00         $2,097.21           $2,097.21
100        209 South LaSalle Street           Payment Status:
2100       Suite 950                          Valid To Pay
           Chicago, Illinois 60604


1          American Infosource Lp As Agent    Unsecured          Date Filed: 03/30/2017           $0.00           $182.57             $182.57
300        For                                Payment Status:
7100       T Mobile/T-Mobile Usa Inc          Valid To Pay
           Po Box 248848
           Oklahoma City, Ok 73124-8848

           Case Totals                                                                            $0.00         $2,279.78           $2,279.78
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                 Printed: February 7, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 15-41739              Doc 41    Filed 02/27/19 Entered 02/27/19 10:48:05              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-41739
     Case Name: Tamika Owens
     Trustee Name: GREGG SZILAGYI, TRUSTEE
                         Balance on hand                                              $               13,810.84

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
       Trustee Fees: GREGG SZILAGYI                   $         2,097.21 $                0.00 $         2,097.21
                 Total to be paid for chapter 7 administrative expenses               $                  2,097.21
                 Remaining Balance                                                    $               11,713.63


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 15-41739             Doc 41   Filed 02/27/19 Entered 02/27/19 10:48:05             Desc Main
                                             Document     Page 9 of 10




             Timely claims of general (unsecured) creditors totaling $ 182.57 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          American Infosource Lp As
     1                    Agent For                 $            182.57 $              0.00 $            182.57
                 Total to be paid to timely general unsecured creditors               $                  182.57
                 Remaining Balance                                                    $               11,531.06




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 15-41739              Doc 41   Filed 02/27/19 Entered 02/27/19 10:48:05              Desc Main
                                             Document     Page 10 of 10




              To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
     legal rate of 0.5 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 3.12 . The
     amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
     interest.


            The amount of surplus returned to the debtor after payment of all claims and interest is
     $ 11,527.94 .




UST Form 101-7-TFR (5/1/2011) (Page: 10)
